Filed:     November 20, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                           Nos. 94-1431(L)



Anheuser-Busch, Incorporated,

                                              Plaintiff - Appellant,

           versus

Kurt L. Schmoke, etc., et al,

                                             Defendants - Appellees.




                              O R D E R



    The Court amends its opinion filed November 13, 1996, as

follows:

    On page 3, section 3 -- the counsel information is deleted and
replaced with the following:

    Eric Michael Rubin, Walter E. Diercks, Jeffrey Harris,
    RUBIN, WINSTON, DIERCKS, HARRIS & COOKE, Washington,
    D.C.; John Joseph Walsh, Steven G. Brody, CADWALADER,
    WICKERSHAM & TAFT, New York, New York; Thomas M. Wood,
    IV, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, P.A.,
    Baltimore, Maryland; P. Cameron DeVore, DAVIS, WRIGHT,
    TREMAINE, Seattle, Washington, for Appellant. Neal M.
    Janey, City Solicitor, Burton Harry Levin, Principal
    Counsel, DEPARTMENT OF LAW, Baltimore, Maryland, for
    Appellees. Richard E. Wiley, Lawrence W. Secrest, III,
    Daniel E. Troy, Luis de la Torre, Frank Winston, Jr.,
    WILEY, REIN & FIELDING, Washington, D.C.; J. Joshua
    Wheeler, Robert M. O'Neil, THOMAS JEFFERSON CENTER FOR
    THE PROTECTION OF FREE EXPRESSION, Charlottesville,
                         - 2 -




Virginia, for Amici Curiae Media Institute, et al.
Daniel J. Popeo, David A. Price, Richard A. Samp,
WASHINGTON LEGAL FOUNDATION, Washington, D.C., for Amicus
Curiae Washington Legal Foundation.       Christopher J.
Fritz, Julie Ellen Squire, Thomas C. Dame, GALLAGHER,
EVELIUS & JONES, Baltimore, Maryland, for Amici Curiae
Coalition for Beautiful Neighborhoods, et al. George
Hacker, CENTER FOR SCIENCE IN THE PUBLIC INTEREST,
Washington, D.C., for Amicus Curiae Center for Science.
John F. Kamp, Washington, D.C.; Gilbert H. Weil, New
York, New York; Burt Neuborne, New York, New York, for
Amici Curiae Association of National Advertisers, Inc.

                                 For the Court - By Direction



                                    /s/ Patricia S. Connor

                                              Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANHEUSER-BUSCH, INCORPORATED,
Plaintiff-Appellant,

v.

KURT L. SCHMOKE, in his official
capacity as Mayor of Baltimore
City; MAYOR AND CITY COUNCIL OF
BALTIMORE CITY; CITY COUNCIL OF
BALTIMORE CITY; DAVID TANNER, in
his official capacity as the General
Superintendent of Zoning
Administration and Enforcement,
Defendants-Appellees,

and

JOHN JOSEPH CURRAN, Attorney
General of the State of Maryland, in
his official capacity,
                                       No. 94-1431
Defendant.

THE ASSOCIATION OF NATIONAL
ADVERTISERS, INCORPORATED; THE
AMERICAN ASSOCIATION OF
ADVERTISING AGENCIES; THE MEDIA
INSTITUTE; NATIONAL ASSOCIATION OF
BROADCASTERS; THE THOMAS
JEFFERSON CENTER FOR THE
PROTECTION OF FREE EXPRESSION;
WASHINGTON LEGAL FOUNDATION;
CENTER FOR SCIENCE IN THE PUBLIC
INTEREST; COALITION FOR BEAUTIFUL
NEIGHBORHOODS; BALTIMORE CITY
WIDE LIQUOR COALITION FOR BETTER
LAWS AND REGULATIONS,
Amici Curiae.
PENN ADVERTISING OF BALTIMORE,
INCORPORATED,
Plaintiff-Appellant,

v.

MAYOR AND CITY COUNCIL OF
BALTIMORE CITY, A Municipal
Corporation,
Defendant-Appellee,

and

JOHN JOSEPH CURRAN, Attorney
General of the State of Maryland, in
his official capacity,
Defendant.
                                                  No. 94-1432
THE ASSOCIATION OF NATIONAL
ADVERTISERS, INCORPORATED; THE
AMERICAN ASSOCIATION OF
ADVERTISING AGENCIES; THE MEDIA
INSTITUTE; NATIONAL ASSOCIATION OF
BROADCASTERS; THE THOMAS
JEFFERSON CENTER FOR THE
PROTECTION OF FREE EXPRESSION;
WASHINGTON LEGAL FOUNDATION;
CENTER FOR SCIENCE IN THE PUBLIC
INTEREST; COALITION FOR BEAUTIFUL
NEIGHBORHOODS; BALTIMORE CITY
WIDE LIQUOR COALITION FOR BETTER
LAWS AND REGULATIONS,
Amici Curiae.

On Remand from the United States Supreme Court.

(S. Ct. No. 95-685)

Decided on Remand: November 13, 1996

                      2
Before NIEMEYER and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Judge Niemeyer wrote the majority
opinion, in which Judge Hamilton joined. Senior Judge Butzner wrote
a dissenting opinion.

_________________________________________________________________

COUNSEL

Eric Michael Rubin, Walter E. Diercks, Jeffrey Harris, RUBIN, WIN-
STON, DIERCKS, HARRIS & COOKE, Washington, D.C.; John Joseph Walsh,
Steven G. Brody, CADWALADER, WICKERSHAM & TAFT, New York, New
York; Thomas M. Wood, IV, NEUBERGER, QUINN, GIELEN, RUBIN &
GIBBER, P.A., Baltimore, Maryland; P. Cameron DeVore, DAVIS, WRIGHT,
TREMAINE, Seattle, Washington, for Appellant. Neal M. Janey, City Solicitor,
Burton Harry Levin, Principal Counsel, DEPARTMENT OF LAW, Baltimore,
Maryland, for Appellees. Richard E. Wiley, Lawrence W. Secrest, III,
Daniel E. Troy, Luis de la Torre, Frank Winston, Jr., WILEY, REIN &
FIELDING, Washington, D.C.; J. Joshua Wheeler, Robert M. O'Neil, THOMAS
JEFFERSON CENTER FOR THE PROTECTION OF FREE EXPRESSION,
Charlottesville, Virginia, for Amici Curiae Media Institute, et al.
Daniel J. Popeo, David A. Price, Richard A. Samp, WASHINGTON LEGAL
FOUNDATION, Washington, D.C., for Amicus Curiae Washington Legal
Foundation. Christopher J. Fritz, Julie Ellen Squire, Thomas C. Dame,
GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for Amici Curiae
Coalition for Beautiful Neighborhoods, et al. George Hacker, CENTER
FOR SCIENCE IN THE PUBLIC INTEREST, Washington, D.C., for Amicus
Curiae Center for Science. John F. Kamp, Washington, D.C.; Gil-
bert H. Weil, New York, New York; Burt Neuborne, New York, New
York, for Amici Curiae Association of National Advertisers, Inc.


_________________________________________________________________

                   3
OPINION

NIEMEYER, Circuit Judge:

On May 13, 1996, the Supreme Court handed down its decision in
44 Liquormart, Inc. v. Rhode Island, 116 S. Ct. 1495 (1996), and a
week later vacated our decision in this case and remanded it to us "for
further consideration in light of 44 Liquormart, Inc. v. Rhode Island."
116 S. Ct. 1821. We have read the opinion in 44 Liquormart and have
considered its impact on the judgment in this case. For the reasons
that follow, we conclude that 44 Liquormart does not require us to
change our decision. Accordingly, we affirm the district court's judg-
ment for the reasons previously given and readopt our previous deci-
sion.* See Anheuser-Busch, Inc. v. Schmoke, 63 F.3d 1305 (4th Cir.
1995) (Anheuser-Busch I).

I

In Anheuser-Busch I, we upheld against a constitutional challenge
a city ordinance prohibiting the placement of stationary, outdoor
advertising that advertises alcoholic beverages in certain areas of Bal-
timore City. 63 F.3d at 1317. The ordinance was designed to promote
the welfare and temperance of minors exposed to advertisements for
alcoholic beverages by banning such advertisements in particular
areas where children are expected to walk to school or play in their
neighborhood. Id. at 1314-17. Applying the four-prong test for evalu-
ating commercial speech announced in Central Hudson Gas & Elec.
Corp. v. Public Serv. Comm'n, 447 U.S. 557 (1980), we concluded,
_________________________________________________________________

* In readopting our opinion, we do not continue to rely on Posadas de
Puerto Rico Associates v. Tourism Co. of P.R., 478 U.S. 691 (1984), in
view of the doubt placed on that opinion by a majority of the Court in
44 Liquormart. See 116 S. Ct. at 1511 (Stevens, J., concurring in the
judgment) (joined by Kennedy, Thomas, and Ginsburg, JJ.) and 116 S.
Ct. at 1522 (O'Connor, J., concurring in the judgment) (joined by Rehn-
quist, C.J., and Souter and Breyer, JJ.). Because we do not defer blindly
to the legislative rationale, but rather agree with it based on our own
independent conclusion about the fit between legislative objective and
the regulation used to achieve that objective, the holding in Posadas is
not necessary to our opinions upholding Baltimore City's ordinance.

                    4
in respect to the disputed prongs, that the ban of outdoor advertising
of alcoholic beverages in limited areas directly and materially
advances Baltimore's interest in promoting the welfare and temper-
ance of minors. See Anheuser-Busch I, 63 F.3d at 1314. After our own
independent assessment, we recognized the reasonableness of Balti-
more City's legislative finding that there is a "definite correlation
between alcoholic beverage advertising and underage drinking." Id.
We also concluded that the regulation of commercial speech is not
more extensive than necessary to serve the governmental interest. Id.
at 1316-17. Recognizing that in the regulation of commercial speech
there is some latitude in the "fit" between the regulation and the
objective, we concluded that "no less restrictive means may be avail-
able to advance the government's interest." Id. at 1316. While we
acknowledged that the geographical limitation on outdoor advertising
may also reduce the opportunities for adults to receive the informa-
tion, we recognize that there were numerous other means of advertis-
ing to adults that did not subject the children to "involuntary and
unavoidable solicitation [while] . . . walking to school or playing in
their neighborhood." Id. at 1314. Based on our close look at Balti-
more's asserted goal and the billboard zoning used to achieve that
objective, we concluded:

         Although no ordinance of this kind could be so perfectly
        tailored as to all and only those areas to which children are
        daily exposed, Baltimore's efforts to tailor the ordinance by
        exempting commercial and industrial zones from its effort
        renders it not more extensive than is necessary to serve the
        governmental interest under consideration.

Id. at 1317.

II

In 44 Liquormart, by contrast, the State prohibited all advertising
throughout Rhode Island, "in any manner whatsoever," of the price of
alcoholic beverages except for price tags or signs displayed with the
beverages and not visible from the street. 116 S. Ct. at 1501. The
State contended that the ban served the State's interest in promoting
temperance by keeping alcoholic prices high and therefore consump-
tion low. See id. The district court found as a fact, however, that the

                    5
ban "has no significant impact" on consumption. Liquormart, Inc. v.
Racine, 829 F. Supp. 543, 549 (D.R.I. 1993). The State also argued
that the Twenty-first Amendment's delegation to the states of the
power "to prohibit commerce in, or the use of, alcoholic beverages,"
U.S. Const. amend. XXI, § 2, favors the state's ban of price advertis-
ing of alcoholic beverages. See 116 S. Ct. at 1502.

The Supreme Court held the blanket ban unconstitutional simply as
"an abridgement of speech protected by the First Amendment" and
rejected the claim that the Twenty-first Amendment "save[d] Rhode
Island's ban on liquor price advertising." 116 S. Ct. at 1501, 1514-15.
The opinion for the Court did not provide a rationale for its conclu-
sion that the ban violated the First Amendment, and no opinion
addressing the First Amendment violation commanded a majority of
the Court. Under Marks v. United States, 430 U.S. 188 (1977), when
a fragmented Court decides a case and no single rationale explaining
the result enjoys the assent of five Justices, "the holding of the Court
may be viewed as that position taken by those Members who con-
curred in the judgments on the narrowest grounds." Id. at 193.

Applying the Marks rule, eight justices in three separate opinions
concluded that the mechanism of keeping alcoholic prices high as a
way to keep consumption low imposes too broad a prohibition on
speech to be justified by the end. See 44 Liquormart, 116 S. Ct. 1509-
10 (Stevens, J., concurring in the judgment); id. at 1519 (Thomas, J.,
concurring in the judgment); id. at 1521-22 (O'Connor, J., concurring
in the judgment). Justice Stevens, joined by Justices Kennedy, Souter,
and Ginsburg, noted that "without any findings of fact, or indeed any
evidentiary support whatsoever, we cannot agree with the assertion
that the price advertising ban will significantly advance the State's
interest in promoting temperance." Id. at 1509. Justice Stevens also
noted that alternative forms of regulation were available that would
not impinge speech and would "be more likely to achieve the State's
goal of promoting temperance. As the State's own expert conceded,
higher prices can be maintained either by direct regulation or by
increased taxation." Id. at 1510. Similarly, Justice O'Connor, writing
an opinion in which Chief Justice Rehnquist, Justice Souter and Jus-
tice Breyer joined, concluded,

        If the target is simply higher prices generally to discourage
        consumption, the regulation imposes too great, and unneces-

                    6
        sary, a prohibition on speech in order to achieve it. . . .
        "[T]he objective of lowering consumption of alcohol by
        banning price advertising could be accomplished by estab-
        lishing minimum prices and/or by increasing sales taxes on
        alcoholic beverages."

Id. at 1521-22 (O'Connor, J., concurring in the judgment) (quoting 44
Liquormart, Inc. v. Rhode Island, 39 F.3d 5, 7 (1st Cir. 1994) (quot-
ing Rhode Island's expert witness)). Justice O'Connor concluded that
because the regulation fails "even the less stringent standard set out
in Central Hudson, nothing here requires adoption of a new analysis
for the evaluation of commercial speech regulation." Id. at 1522
(O'Connor, J., concurring in the judgment). Eight justices thus con-
cluded that keeping legal users of alcoholic beverages ignorant of
prices through a blanket ban on price advertising does not further any
legitimate end. See id. at 1509-10 (Stevens, J., concurring in the judg-
ment); id. at 1518 (Thomas, J., concurring in the judgment); id. at
1521-22 (O'Connor, J., concurring in the judgment).

III

While Rhode Island's blanket ban on price advertising failed
Central Hudson scrutiny, Baltimore's attempt to zone outdoor alco-
holic beverage advertising into appropriate areas survived our "close
look" at the legislature's means of accomplishing its objective in
Anheuser-Busch I. Baltimore's ordinance expressly targets persons
who cannot be legal users of alcoholic beverages, not legal users as
in Rhode Island. More significantly, Baltimore does not ban outdoor
advertising of alcoholic beverages outright but merely restricts the
time, place, and manner of such advertisements. And Baltimore's
ordinance does not foreclose the plethora of newspaper, magazine,
radio, television, direct mail, Internet, and other media available to
Anheuser-Busch and its competitors.

Moreover, in Baltimore City's case, neither the state nor the city
is attempting to undermine democratic processes and circumvent pub-
lic scrutiny by substituting a ban on advertising for a ban on the prod-
uct, as the 44 Liquormart Court feared was the case with Rhode
Island. 116 S. Ct. at 1508 (Stevens, J., concurring in the judgment);
see also id. at 1517 (Thomas, J., concurring in the judgment) (citing

                    7
"the dangers of permitting the government to do covertly what it
might not have been able to muster the political support to do
openly"; Central Hudson, 447 U.S. at 566 n.9; Virginia Pharmacy
Board v. Virginia Citizens Consumer Council, 425 U.S. 748, 780 n.8
(1976) (Stewart, J., concurring). Rather, in Baltimore City, like in
other communities, the possession and consumption of alcoholic bev-
erages by minors has been already banned directly and forthrightly
through legislation. See Md. Code Art. 27, §§ 400-403A. Baltimore's
restrictions thus reinforce the democratic decisionmaking mecha-
nism's conclusion as to the dangerousness of underage drinking by
protecting children from exposure to advertising which the legislature
reasonably considers harmful in itself to children's maturation. And
far from undermining the free dissemination of information to inde-
pendently choosing consumers, Baltimore's ordinance supports the
full development of its young so that they will be able to assess their
market options intelligently and independently.

In addition to the reasons given in Anheuser-Busch I and given
here based on our consideration of 44 Liquormart, the differences
between the Baltimore and Rhode Island regulations further support
the constitutionality of Baltimore's ordinance. In contrast to Rhode
Island's desire to enforce adult temperance through an artificial bud-
getary constraint, Baltimore's interest is to protect children who are
not yet independently able to assess the value of the message pres-
ented. This decision thus conforms to the Supreme Court's repeated
recognition that children deserve special solicitude in the First
Amendment balance because they lack the ability to assess and ana-
lyze fully the information presented through commercial media. In the
context of cable television, the Supreme Court recently upheld restric-
tions on programming imposed by the Cable Television Consumer
Protection and Competition Act as a means of protecting children
from indecent programming. See Denver Area Educ. Telecommunica-
tions Consortium, Inc. v. FCC, 116 S. Ct. 2374, 3286 (1996) (plural-
ity opinion). In the context of the radio medium, the Court has
approved extra restrictions on indecent speech because of the perva-
siveness of the medium and the presence of children in the audience.
See FCC v. Pacifica Foundation, 438 U.S. 726, 750-51 (1978) (com-
paring indecent speech during hours when children are listening to the
proverbial pig in the parlor); see also Action for Children's Television
v. FCC, 58 F.3d 654, 657 (D.C. Cir. 1995) (upholding the Public

                    8
Telecommunications Act against a First Amendment challenge based
on the state's compelling interest in protecting minors), cert. denied,
116 S. Ct. 701 (1996). Similarly, the Supreme Court has sustained a
law which protected children from nonobscene literature. See
Ginsburg v. New York, 390 U.S. 629, 639-40 (1968). And, while it
has acknowledged a right to private possession of adult pornography
in the home, see Stanley v. Georgia, 394 U.S. 557, 566 (1968), the
Court has clearly distinguished child pornography and allowed a
stronger legislative response "to destroy a market for the exploitative
use of children." Osborn v. Ohio, 495 U.S. 103, 109 (1990); see also
New York v. Ferber, 458 U.S. 747, 759 (1982). The underlying reason
for the special solicitude of children was articulated long ago: "A
democratic society rests, for its continuance, upon the healthy, well-
rounded growth of young people into full maturity as citizens." Prince
v. Massachusetts, 321 U.S. 158, 168 (1944).

Baltimore's ordinance attempts to protect its children in a manner
and with a motive distinct from those evidenced by Rhode Island in
44 Liquormart and in accord with an unbroken chain of Supreme
Court cases which indicate its desire to ensure that children do not
become lost in the marketplace of ideas. Accordingly, on reconsidera-
tion of our Central Hudson analysis of the time, place, and manner
restriction in Anheuser-Busch I in light of 44 Liquormart, we again
affirm the judgment of the district court.

IT IS SO ORDERED

BUTZNER, Senior Circuit Judge, dissenting:

I dissent because I believe we should vacate the district courts'
judgments and remand these cases for evidentiary hearings. I address
in this dissent both the cases pertaining to advertising of alcoholic
beverages and the case pertaining to the advertising of cigarettes.

The district court, whose judgment we review, noted that the par-
ties agree that "the [Anheuser-Busch] advertising at issue is not
unlawful or misleading, and that the City's interest in promoting the
welfare and temperance of minors is substantial . . . ." Anheuser-
Busch, Inc. v. Mayor and City Council, 855 F. Supp. 811, 813 (D.Md.
1994). This agreement established that the advertising satisfies the

                    9
first two parts of the test the Supreme Court prescribed for determin-
ing whether regulation of commercial speech violates the First
Amendment. See Central Hudson Gas & Elec. Corp. v. Public Serv.
Comm'n, 447 U.S. 557, 566 (1980). The difficulty in these cases, and
in the related case pertaining to cigarette advertising,* arises from the
third and fourth parts of the Central Hudson inquiry. These are
"whether the regulation directly advances the governmental interest
asserted, and whether it is not more extensive than is necessary to
serve that interest." Central Hudson, 447 U.S. at 566. In the cigarette
advertising case, the district court noted that the parties agree with the
first--but not the second--part of the Central Hudson test. Penn
Advertising, 862 F. Supp. at 1406. This slight difference in the pos-
ture of the cases does not change my analysis of the proper response
to the Supreme Court's remand.

My dissent concerns how we should respond to the Supreme
Court's remand and what procedures we should follow at this stage
of the litigation. My dissent does not undertake to express an opinion
on the merits of these cases. I wholeheartedly agree with Baltimore's
officials, the amici who support them, and the parties that minors
should not be encouraged directly or subliminally to drink or smoke.
Nevertheless, balancing the First Amendment's protection of com-
mercial speech against the city's restriction of the advertising at issue
requires answering the third and fourth inquiries of Central Hudson.
To obtain a sound basis for deciding these inquiries, district and
reviewing courts need factual records. The district courts reached
their decisions in Anheuser-Busch and Penn Advertising without an
evidentiary hearing. Instead, the courts relied in large part on Posadas
de Puerto Rico Assoc. v. Tourism Co. of P.R., 478 U.S. 328 (1986),
and deferred to the Baltimore City Council's legislative record and
findings. Unfortunately, the district courts did not have the benefit of
44 Liquormart, Inc. v. Rhode Island, 116 S. Ct. 1495 (1996).

In 44 Liquormart, the district court did not accept Rhode Island's
legislative determination that banning the advertising of liquor prices
_________________________________________________________________

* Penn Advertising of Baltimore, Inc. v. Mayor and City Council, 862
F. Supp. 1402 (D. Md. 1994), aff'd, 63 F.3d 1318 (4th Cir. 1995),
vacated and remanded sub nom. Penn Advertising of Baltimore, Inc. v.
Schmoke, 116 S. Ct. 2575 (1996).

                     10
would reduce consumption. Instead, the district court conducted an
evidentiary hearing and reached the conclusion, which was based on
testimony at the hearing, that the ban was unconstitutional. 44 Liquor-
mart, Inc. v. Racine, 829 F. Supp. 543 (D.R.I. 1993). The court of
appeals reversed, accepting as reasonable Rhode Island's submission
that competitive price advertising would increase consumption. It
held that the statute was constitutional. 44 Liquormart, Inc. v. Rhode
Island, 39 F.3d 5 (1st Cir. 1994). In turn, the Supreme Court reversed,
criticizing the court of appeals' reliance on legislative findings to
determine whether the ban of commercial speech infringed the First
Amendment. 44 Liquormart, 116 S. Ct. at 1503-04 (Stevens, J.) and
1515 (O'Connor, J., concurring in the judgment). By deciding not to
remand for an evidentiary hearing despite the teaching of 44
Liquormart, I am concerned that our court is following the First Cir-
cuit's path.

In 44 Liquormart, the Court criticized its own opinion in Posadas,
478 U.S. at 342, 344, because it had "accepted as reasonable, without
further inquiry, Puerto Rico's assertions that the regulations furthered
the government's interest and were no more extensive than necessary
to serve that interest." 44 Liquormart, 116 S. Ct. at 1522 (O'Connor,
J., concurring in the judgment). At least seven members of the Court
expressly decided not to follow Posadas, concluding that a legisla-
ture's decision to suppress commercial speech, even if reasonable, is
not entitled to deference. 44 Liquormart, 116 S. Ct. at 1510-11 (Ste-
vens, J., concurring in the judgment) and 1522 (O'Connor, J., concur-
ring in the judgment). Rather than accept at face value the
legislature's proffered justification for a speech regulation, courts
should take a "closer look" and carefully examine "the relationship
between the asserted goal and the speech restriction used to reach that
goal." 116 S. Ct. at 1522 (O'Connor, J., concurring in the judgment).
In other words, courts should examine the evidence presented by the
parties to make an independent determination about whether the
underlying facts satisfy the Central Hudson test. See 116 S. Ct. at
1509-10 (Stevens, J., concurring in the judgment).

The independent evaluation that is now required is not possible in
the absence of a factual record. It is true that the positions taken by
Baltimore may turn out to be supported by a preponderance of the
evidence. But speculation about what might be is not enough to

                     11
resolve issues of First Amendment coverage that must ultimately turn
on factual findings. In order to meet its burden under Central Hudson,
the city must show "not merely that its regulation will advance its
interest, but also that it will do so `to a material degree.'" 44
Liquormart, 116 S. Ct. at 1509 (Stevens, J., concurring in the judg-
ment) (quoting Edenfield v. Fane, 507 U.S. 761, 771 (1993)). Even
assuming, as common sense might suggest, that Baltimore's restric-
tions will reduce underage drinking to some degree, without any find-
ings of fact we cannot determine whether the effect will be
significant. See 44 Liquormart, 116 S. Ct. at 1509 (Stevens, J., con-
curring in the judgment). Accordingly, each party should be given the
opportunity to present evidence on this issue and to test the strength
of the opposing party's evidence.

Baltimore must also show that its speech regulation is narrowly tai-
lored. Anheuser-Busch argued that the city could implement other
measures that would reduce underage drinking as effectively as the
advertising restrictions without regulating speech. The company spe-
cifically suggested education programs and increased law enforce-
ment efforts. Cf. 44 Liquormart, 116 S. Ct. at 1510 (Stevens, J.,
concurring in the judgment) and 1521-22 (O'Connor, J., concurring
in the judgment). The company's position must be viewed in light of
the numerous exceptions to the ordinance that inevitably will allow
a substantial amount of alcohol advertising to reach a great number
of minors. The company's argument should be evaluated on the
strength of the facts that support and negate it. The parties should be
given the opportunity to present and contest those facts.

The same reasoning applies to Baltimore's restriction on cigarette
advertising. Whether that restriction advances the asserted govern-
mental interest and whether it is unnecessarily extensive raise factual
questions that only an evidentiary hearing can answer. For example,
Baltimore's transit buses, which carry children as well as adults, are
exempted from the ordinance that restricts advertising of cigarettes.
The ordinance permits such advertising at a ball park where minors
watch games. What effect these and similar facts have on the validity
of the city ordinance should be weighed by a court.

A charge that advertising restrictions infringe rights guaranteed by
the First Amendment requires careful evaluation assessing the credi-

                    12
bility of witnesses and weighing the evidence. These functions should
be performed by a judge--not by a city council. See 44 Liquormart,
116 S. Ct. at 1511 (Stevens, J., concurring in the judgment). The court
should base its evaluation of the case on the facts underlying the dis-
pute and the reasonable inferences drawn from those facts rather than
the version of the facts that appears in the allegations and legislative
findings. By affirming the district court's judgment without adducing
and examining the facts, a reviewing court engages in the type of def-
erential review that 44 Liquormart deems improper.

Present in this litigation are questions about the credibility of
expert witnesses and genuine issues of material fact concerning the
inferences that reasonably can be drawn from the evidence. Because
of these circumstances, neither summary judgment nor dismissal
under Rule of Civil Procedure 12(b)(6) is appropriate.

I would vacate the district court's judgment and remand these cases
for evidentiary hearings.

                    13